cee Its
GHANA (hereinafter called “THE GOVERNMENT™1 Acting by RICHARD Kwame

BETWEEN THE GOVEKNMENT OF THE REPUBLIC Us

PEPRAH, P.N.D.C. Sreretary for Lands and Natural Resources H

(hereinafter called “THE SECRFTARY™) of the one part And TEREREBIE

WoefPiee tn Awe there tter

GOLDFIELDS LIMITED having Gtx remint

called “THE COMPANY") of the other part

WHEREAS:
The COMPANY was granted a Prospecting Licence dated 25th March,

1986 to prospect for gold in the Teberebie Concession area

covering ZB-@3 ‘square kilometres and the Company haw applied to
@ to work, develop and produce gold

the Governsent for « Mining L
out of the total area covered by the

within $0 square kilometr

Prospecting Licence
2, The Government is desirous of developing its mineral resources in
{mum possible benefits accrue

such manner as will ensure that the
to the nation from the exploitation of minerals and has agreed to
grant the company a Gold Mining Lease on the terms and conditions
hereinafter following.

NOW THIS AGREEMENT WITNESSFS aa follown:

1.” GRANT OF SURFACE AN

(a) "The Government” heraby granta to the Company
> 6

Nd Sfece oe tend dacritnd in he Semele rats an

Nenbiin’ sdaed

pink (hereinafter cal

Mining aren |

+ Veins, channels; and

+ Cowethe® With mines, bede, wen

atrataw of gold and other nusociated minerul substances

Lying and being Within and under the muctn

Thicty years from the date of thin Agreements

(>) "The Governaent™ hereby cenntx to the Company the exelusive

rights to work, develop and produce cold in the Mining Aren

(including, the processing, storing and tranuportation of

ore and*waterials together uith the rights and powers
reasonably incidental thereto subject to the provisions of
this Agreement forthe said term of Thirty years.

+ Conduct any operations tn

+(e) “The Company” shall not, howey
© sacred area and ahail not, without. the. prior consent of
the “Secretary” conduct any operation
(4) within SO yards of -nny building, installation,

reservoir or dam, public road, railway or area

appropriated for cailway; or
rket, burial ground/cemetery

(14) im an area occupled by a
or Governaent office, or situated within a town or
proprinted or >

village or set apart for, used

dedicated to a, public purpos

1.

{d) The Company shall conduct its operations in # sanner

consistent with good commercial mining practices so as not

to interfere unre:

nably with vegetation in the Mining Area

or with the customary rights-and privileves uf pernons tv
bunt and snare game, gather firewood for domestic purpoxce
and to collect snails.

(e) The public shall be permitted at their sole risk to use
without charge ony road constructed by the company in the
Mining Area ine manner consiatant with send mining

practices, safety and security, provided that such use does

not unreasonably interfere with the operations of the
Company hereunder and provided aleo that such permission
shall not extend to areas enclosed for mining operations

(1) The Company way use the existing tr

in the Mining Area’to

the extent that such use

necessary for its operations

hereunder, subject to the payment of Royalty as hereinafter
provided, and shall cultivate for its exclusive use such
trees, wood or timber species as may be required for
purpéses of firewood, timber or mine support.

(x). Nothing contained in this Agreement shall’be deemed to
confer any rights on the Company other than those set forth
herein nor to permit the Company to dispemm.~with the
necessity of applying for and obtaining ap}pperait or
authority which the Company maybe required: by law or
regulation to obtain in respect of any work or activities
proposed to be carried out hereunder.

(a) Subject to satiafactory arrangements between “the

Government* and the Company, “the Government” shall grant

gold

first option to the company to work minerals other thi
Aiscovered in the Mining Ar;
(>) Failing euch

tisfactory arrangements “the Government” and

the Company, “the Government” reserves the rights to grant

licences to third parties for prospecting or to enter inte

tre

ents for.the production of minerals other than gold in
the Mining Area, provided that any such activity shall not
unreasonably interfere with the rights eranted to the.
Company hereunder.

POWER OP GOVERNMENT TO EXCLUDE PARTS OF THE MINING AREA,

(a) "The Government” may by reasonable notice in writing to thi

Company exclude from the Mining Ar

at any time and fr.

time to time, any part which may be required for any stated
public purpose whatsoever, provided that:

(1) The parts so excluded sbpll not h

@ surface in

the aggregate greater than ten percent of the Mining
. Ari

(44) Any parte of the Mining Area so excluded shall continue

to form part of the Mining Ares subject to this *
Aart
conducted on the parts so excluded. _¢

mt except that no mining operations shall be

(144) Ho pr
reap
notir

done
gold

to“ar

- “purpo

(iv). >The
third
sexcle
(b) “The Compr
obligatio
this pare
prior to
WORKING OBLIGA
“The Company”
accordance wit
reserves or de
be economical!
shall be the «
CONDUCT OF OPF
The Compa
with due
accordance
workmanls ’
engineers...
effective
to pay Pr
environm

(b) The Comp:
Par. S(o
pitting,
the Mins

(co) The Comp
eonditio
excavate
conditio

°  ) Te
(14) To

(4) The Com

nein & aqfiner
Ese 20 as not
t
tod ta tl

Mining Aree

2 of permons

vr domestic purpones

sole risk to use
the company in the
\ aood mining

id that auch ws

trations of ‘the

At auch peralesion
mining, operations.

in- the Mining Area to
‘ory its operations
oyalty as hereinafter
wxalusive use such

> required for

ipport.
LL be de

ed to
than those set forth
pense with the
any permit or
ired by law or

vork or activities

tween *

the
naent” shall grant

erala other than gold

“the Government” and
the rights to grant

ng or to enter into

la other than gold in
sotivity shall not”
rasited’ to the we

a...

(444) No part of the Mining Area shall be #0 excluded in

pect of which the Company shall have given prior
notice specifying that such part is required for mining

operations hereunder of on which avtive stpeent

commenced or are in progrens (auch ax digging,
construction of installations or other works related to

gold mining) but, in tiew the

he ed
to any such part shall be excluded for auch public
m purposes. and
(iv) “The Government” shall not take to itself nor xrant to
third parties the right to mine gold from any parts so
excluded. i
(bb) “The Company” shall be relieved of nll tinhi tition or
obligations hereunder in respect of any part excluded under
this paragraph except Liabilities or obligations accrued
prior to euch exclusion.
WORKING OBLIGATIONS
“The Company” shall continuously operate in the Mining Aren in
accordance with good mining practices until such time as the
reserves or deposits may be exhausted or the mine can no longer
be economically worked or until this Agreement expires, whichever
shall be the sooner.
CONDUCT OF OPERATIONS:

(a) The Company sh

Al conduct all of ita opern

ns hereunder

with due dili

nce, efficiency, safety and economy, in

accerdance vith good mining praction and in a proper
workmanlike manner, observing sound technical and
yengineering principles using appropriate modern and ’
effective equipment, machinery, materials and methods, and -
to pay particular regard to reclamation, conservation and
environmental protection. s
(b) The Company sWall mine and extract ore in accordance with
Par. 5(a) herein utilizing methods which include quarrying,
pitting, trenching, stoping, shaft sinking, and dredging in
the Mining

r

The Company shall maintain all equipment in good and safe

condition, normal wear and t:

excluded, and shall keep all

excavated ar. shafts, pits and trenches in good and safe

condition and take all practical step:

(17 To prevent damage to adjoinin

farms and villages;

* (AL) To avoid damage to tre:

crops, buildings, structur
and other property in the Mining Area. To the extent,
however, that any euch di

age (ms unavoidable, the

Company shall pay fair and reasonable compensation.
‘The Company’ shall fence of f #ffer

ty from the adjoining
lands all pits, sha{te and other works aade or used under
the powers hereof. ©

I.
|

(e) The Company shall as far ae is necessary or practicable

provide and maintain in good repair and condition roads.
ates, stiles and fene

the surface o

for the convenient occupation of
the Mining Ar:
(f) The Company shall provid

drains, culverts ch

waters which shall aris

to p aye for carrying off any

or be produced or interrupted by
any of the works hereby, authorised ao that the drainage of
the mining area may not be prevented or prejudiced.

6. ATION Ov) cs

(a)

The Company shall report forthwithyto “the Secretary”, the

Chief Inspector of Mines, the Chief Executive of the
Minerals Comal

on, and the director wf Oautewion! Survey.
the discovery in the Mining Area of any other mineral !

deporite land the Company shall be'given the fi

rat option to
Prospect further and to work the said minerale, subject to

satiefactory arrangements between the Covernme

and the

Gompany.

(b) Failing any arrangements to the gontracy the Company shall
not produce any minerals from the Mining Ares other than
old except they are unavotdably inked ish.the, production
of gold. dganen oe

SAMPLES: testo 3

(a) The Company shall not during the currengygf this Arreement
dispose of or destroy, except in analy

obtained fro

+». apy.cores or.
sanpl

the Mink mithout the prior
consent in writing gf the Chief Inspector of Min
(>) The Company shall Provide the Direotor ef Geologiyal Survey

i

xD TRUS

with such samples from the Wining Ares as he may fro th

(2) The Company shall comply with all auch reasonable
fetructions as may from tine to tine be given by the Chief
Inepector of Mines for securing the health and safety of
persons engaged in or connected with the operations
hereunder.

(b) The Company shall adopt all nece

ary and practical
precautionary

ures to prevent undue pollution of the

atmosphere or rivers and other potable water and to ensure

that such pollution does not cause harm or 4

truction to
human or animal life or fresh water fish or vegetation
R H ms: me WORKS:

If the Com fail to comply with any’

ny shall at any ti
f this Agr;

provisions

nt or applicable law and such failure
ie likely, im the opinion of the Chief Inspector of Mines, to:

and maintain proper and sufficient “

(1) endanger the health or safety of person, or
(14) cause hare or

truction to pot

4 wateriege

I ae
- 2. festalletior

16 Bivine’ CROC
Aap oe RAK
2 t-otvdbua tine:

be “DorhstDy

10.
(a) wothiadae

yeh Tee
property "br

and ite off
liabilities

done to thi
Company of
| Agrenent pr
“the goverr
| liability «
“the Goverr
11. EMPLOYMENT AND }
(a) Citizens of

by the Comp

the maximur

efficiency
Mb) Except with

» employ non-
operations
personnel +
the Govern:

(c) Tre Compan
inatruotio
the advanc
qualificat
employment

12. PREFERENCE FOR

In the conduct

construction an

tive preference

(a) materials
products «
delivery @

or compadde

sary or practicable
and condition roads,

venient occupation of

in proper and sufficient

sys for carrying off any

ted or interes

Hobs
» that the drain

Or prejudiced.

&:

“the Secretary”, the
xecutive of the

Of Onwlowlent

ny other mineral :
ven the first option to
minerals, subject to

Government nd the

fy the Company shall
ng Area other than

d with the production

rey of this Agreement

tea, any cores or

sithout the prior
or of Miney. |
of Géologigal Survey

ae he may (rom tim

reasonable
2 given by the Chief
ith and safety of

+ operations

od practical

pollution -of the
ratewiand: to ensure
or destruction to

Uawbth any’

1 and auch failure

oF, of Min te:

or.

recor

10. LIABILITY FOR DAMAGE OR INJURY AND INDEMNITY:

irs)

Te)

lie
ta)

fe)

12. PREFERENCE FOR GHANATAN GOODS AND SERVICES: * :
In the conduct of ite operations and inthe purch
construction and installation of faciliti
tive preference to:- 1

Ty)

_ tines «

the Chiet7thepectod' of" Hikes, shall after
execute any works

jonadle notic

fn Kis opinion are necessary and practicable in the

eirodsitances and the costs and expenses of such works shall

be borne by the Company.

nt anall exempt the Com

Nothing in thie Aare:

Miebility for any de or injury caused to any person, i

property or interest as a result of the exercise by the
company of any rights or powers granted to it under thin
Agreement.

The Company shall at all tines indemnify “the Government”
and its officers and agents saainat ell claims and

liabilities in respect of any loss suffered by or d

done to third parties arising out of the exercise by the
Company of any rights or powers granted to it unde thin

Agrement provided that the company shall not so indemnify

“the government", its officers and agents where the claim or
Lisbility arises out of the wrongful or negligent acts of
“the Government”, its officers and agent
YMENT AN

Citizens of Ghana shall be given preference for employment

RA $

by the Company in all phases of its operations hereunder to
the maximum possible extent, conaistent with safety,

efficiency and economy.

Except with reapect to unskilled personnel, the Company may
employ non-Ghanaian’ personnel in the conduct of its
operations provided that the number of such non-Ghanaian
personnel employed shall not excerd the quota permitted by

the Government.

The Company shall provide appropriate programmes of

instruction and theoretical and practical trainin

to ensure

the advancement, development, tmproved akilla and

qualification of Ghanaian

ployees in all categories of

eaploynent.

the Company shall
terials and products ‘made in Ghana, if such materials and
products are comparable or better in price,’ quality and
delivery dates than materials and products from foreign

3 a

jencies locdted in Ghana owned by Ghanaian citizens
or companies organized pursuant to Ghanaian law, including
but not limited to, ineurance

import brokers, dealers and age
provi.

cies, bidding contractors,

a if such agencies give or

ual or better price and quality of service than
competing fo

fan ffrme and can render services at such
the Company aay require.

4

Any services including services in reapeot of the purchase
and acquisition of materials outside Ohane provided by an
affiliated company, which ate normally required by the
Gpmpany in accordance with good mining prnction whnll te +
obtained only at a price which is fair and reasonable. The
Company shall, at the request of the “Secretary”, provide
such justification of costs as may be required duly

supported by an Auditor's certificate if necessary. |

(b) Any other transactions between the Company and an affiliated
Company shall be on the basis of compatitive internutional
prices and auch other terms and conditions an would be fair
and reasonable had auch transactions taken place between
unrelated parties.

(c) The Company shall notify “the Secretary” of any and all

Uransactions between the Company and an « iated company
and shall supply such details relating to auch transactions

etary” may by notice re

as “the S. onably require

TECHNICAL RECORDS

(a) The Company shall maintain at its regiatered or mine offices

omplete records of pits and trenches (location, depths or

overburden and grave] and-assey value) in the. Mining Area in

such form y from tt

Inspector of Mines, Chief Executive of tbe Minerals

to tine bp.sperpved by the Chief

Commission and the Director of Geological Survey.
(>) The Company shall maintain at.the said offices copies of all

reports including interpretations dealing with gold

prospects in the Mining Ares in the course of its operations

hereunder and copies of a1) tests and Jyses, geological

and geophysical maps, diagrams or charts relevant to ite

operations hereynder, These reports and records may be

examined by,persons in the service or anting on behalf of

nd authorized in writing by “the

“The Governsent”

Seoretary”.
(c) The Company shall maintain at the said offices correct and

vintelligible plans and sectiona of all mines which plans and

sections shell show the operations and workings which have

been carrt

on an well ae dykes, vein, faulta and other

disturbanc:

which have been encounte in such workings

and operations. All such plana and sections shall be ande,

amended and completed fros actual surveys conductad for that

Purpo:

(4) Upon expiration or termination of this Agreement or the

surrender of any part of the Mining Area. such records and

date

intatned pursuant to this

are required to be

paragraph which relate te the Mining Area, or such patt of
the Hining Are:
delivered to the Chief Inspector of Mines, Chief Executive

of the Minerals Commission and the Director of Geological

ay have been surrendered shall be

Survey and become the property of the. Government without

—sherge—

aoourate teohni
the Mining Aree

record’ an
(>) The Compa:

nerally

(c) The Compat

tement

U.S. Doll
auch clai

currency.

(d) The Comps
months af
Avoountan
Accountar
6f such »
Governner
shall de
part of +

* request.

(a) The Comp
Seoretar
of the #
Survey,
the Secr
quantits
for thet
requirec

days aft

(b) The Com;
Secreta
of the
Survey
“the Se
the Min
by th
Baoh a
seolos)

that hr

peot of the purchase

hans provided by an

4 eres,

cawpany ehatl eeapigce and |
mmgurate technical records of 1t# operations and production in \
required by the

mo

Hinting Ares in euch form as may from time to time be approved

( penctioe al
vy the

TIMAMCIAL RECORDS:

(a) The Company shall maintain at its registered and Mine Offices |

Chief Inspector of Mines.
and reasonable. The

Secretary”, provide
aquired duty detailed and complete accounts und systematic financial
if necessary. records of its operations as any be required by law. The |

seany' sed Snrentsdietad booke of account shall show all revenues received by the
i i

stilive intarnution:

Company from all sources including ite operations ‘hee ene

Mons: as would be fate as well as all its expenditure. Tho Company ahall pravide fur

taken: place betueen a clear basis for understanding and relating tha financial i
records and accounts to ite operations. H

ty’ of anyand all (b) The Company's books of account shall be kept on the basis of |

en affiliated company generally accepted accounting principles.

ud Eo isiinh Ceaksneytons (c) The Company shall keep separately records and financial

NOMBDILY: FSAUIES: statements in terms of Ghana currency and also in terms of

U.S. Dollars or other international currency and may record

ae ae such claims and Mabiliti
» (location, depth or

# may arise in auch foreign

currency.
@) in the Hinting Ares’ Ie (4) The Company's books of account shall be audited within six

@ spproved by the Chiat monthe after the close of each Financial Year by'a qualified ;
y || & & Accountants. Such audit shall not in any way imply acceptance ||

; Lo iS Of such audit by “the Government” or preclude “the |
aling with ¢o \ 7 covernnent™ from auditing such books of account. The Company i}
i

4 |

y |

course of {ts operations

shall deliver to “The Secretary” without charge copies of any

1d Spares AeeToRl sex part of auch records as he may from time to time reasonably

aarta relevant to its ~  kequree! 7 i
and records may be 17. REPORTS:
or acting on behalf of (a) The Company shall furnish « report each quacter, to “The |

i

writing by “the i Secretary", Inapector of Mines, the Chief Executive

of the Min

fon and the Director of Geological
wld offices correct and ‘

ell sines which plans and

may from ti

: Survey, in such form to time be approved by

the Secretary, of the quantities of gold won in that quarter,

aod workings which ha’ quantities sold, the revenue received and royalties payable

walaay [6Gits/ and Sthsr for that quarter and such other information «
mtered in such workings

tions sball be mad

may be

required. Such reports shall be subaitted not later than 30

days after the end of each quarter.

(b) The Company shall furniah @ report each half-year to “the
P Secretary”, the Chief Inspector of Mines, the Chief Executive
this Agreement or the

Ar

of the Minerals Commission and the Director of Geological

such records and Survey in such form as may from time to time be approved by

-ned pursuant to this
or buch part of

- “the Secretary” summarizing the re
the Mining Area during the half-ye

wlts of ite operations in

wn ar
surrendered shall be
of Mines, Chief Executive

rand records to be kept
by the Company pursuant to paragraphs 14, 15 and 16 hereof.
Bach such report shall include a description of

Ay

@ Director of Geological feological or geophysical work carried out by the Company in

at without

that half-year and « plan upon a scale approved by the Chief
Ine

the Govern

otor of Hines showing mine workings and dredging 4!

ior

Such reports shall be submitted not Jater than 40 days after
he half-year to which they relate. ‘

(ec) The Company shall furniah a report enoh Fin

sind Year te

“the Secretary”, the Chief Inspector of Mines, and the Chief
Executive of the Hinerals Comai

fon in such form ae may from

time to time be approved by

“the Secretary”

remults of i

operations in the Mining Are

summarizing the

during that

Financial Year and the records required to be kept by

“the

Company”

pursuant to paragraphs 14,"

16 and

16 hernot.

such report shall include a description of the proposed

Operations for the following year with an estimate of th

Production and reVenue to be obtained therefrom.
Such reports shall be submitted not later than sixty days

after the end of each Financial Ye

The Company shall furnish “the Secretary”, the Chief
Inspector of Mines, the Chief Exeoutive of the Minerals

Commission and the

rector of Geological Survey not later

than three months after the expiration or termin,

ion of this

Agreement, with » report giving an account of the geology of

the Mining Area including the stratigraphic and structural

conditions, together with @ £1 ological

pregoribed in the Hinihe
(e) The Company shall’ furnish
Executive of the Minerale

ations.
aia. Sqpb huss
Sec! etary and the Chief
panies
ion, vith . report of the

particulars of any proposed alteration te Ate regulations
together with a “report of the particulars “er any proposed
transfer of any share of its capital stock representing one

./ percent or more of the total number of such shares of the

capital stock then issued and outstanding. ‘The company. shall
also furnish “the Secretary” and the Chief Executive of the
Minerals Commission with # report of the particulars of any
fresh 4 i

exe

jues of shares of its capital stock or borrowings in
of an amount equivalent to the Stated Capitel of the
Company. All such reports shall be in auch form as “the

Secretary” may require and shall be subaitted not less than
sixty days in advance of the proposed alteration, transfer,
iseve or borrowing, as the ca: ay be.

(f) The Company shall, not later than 180 daye after the end of

each financial year, furnish “the Secretary” and the Chief
Executive of the Minerals Commission with a copy each of its
annual financial reports including « balance sheet, profit
and loss account, and all notes pertaining thereto, duly
certified by « qualified accountant who Ie a member of the
Ghane Inatitute of Chartered Accountants. Such certificate
shall not’ in any way imply acceptance of such reports by “the

Govern: uditing the
Con

nt” or preclude the Government from

ny's books of account.

ta) The Comp
Tnapécto

ot) daa tas
~renithe Fre
wis tie

ve. espera”
RT die de
-1 HoTSUE Te
wt <A
“7 dohpany*
+“ purpeeke

‘te

ine

j . (aT Xo
‘ kee

et

19. CONFIDENTIAL

“The Oovern=
Company here
from the det
teraination
reveal svoh
consent of t
withhel

Covernsent™

er than 40 days after

Finnnetnt Yeme tes
Mines, and the Chief
such form as may from
ary” summarizing the
Ares during that
to be kept by “the
and 16 herent. Fach
of the proposed

an entimate of the’.

rare from.

ve than sixty days

", the Chief

of the Minerals

st Survey not later

fF termination of thin
mt of the geology of
hic and structural

ap on a scale

and the Chief
th w report of the

2 ite -“

* of any proposed

ck representing one

sch shares of the

{. The company shall
tf Executive of the

particulars of any

vek or borrowings in

sted Capital of the

ich fore

mthe

tted not less than

eration, transfer,
ve after the end of
ary” and ‘the Chief

« @ Copy tack of ite
ince sheet, profit
a thereto, duly

rv of the
auch certitionte
such reports by “the

mm auditing the

INSPECTION:

ry)

(b)
any siich inspection, including making ayailable employ of
the Company to render sesistance with respect to any auch
inspection. All such inspections shall be listed by the |
Company in the reports furnished each half year. .

CONFIDENTIAL TREATMENT: *

“The Government” shall treat all inforsetion supplied by. the

Company hereunder ‘as confidential (for a period of five y:

from the date of subaission of such inforsation or upon

termination of this Agreesent whichever s sooner) and shall not

cone
withheld. The Governaent and persons authorised by “the

Government” may nevertheless use such information received from

the

Feports on Minerals in Ghana and in connection with any dispute

between “the government” and the Company.

FRE coapany shall furnish “the Secretary”, the Chief

the Chief Executive of the Minerale

Inepeotor of Min

eslon and the Director of Oeoloxteal Survny with auch

cor
other reports concerning its operations hereunder

they

jonably requir

may from time to tine rei

!

i

Any person or persons in the service of or acting on behalf |
of “the Government” and authorized in writing by “the

Secretary” shall be entitled at all remannable times to |

|

enter into and upon any part of the Mining Area and the

Company's registered office, for any of the following

equipment, buildings,

ine the sine working

(1) to ex
installation and any other structures used in the

Mining operation;
ples whioh the Company is required to

(11) to inspect the
keep in accordance with the provisions of this

ney
to inspect and check the accuracy of the weights and

measures and weighing and measuring devices, which the

Company is required to keep or make in accordance with

the provisions of this Agreement;
to examine and sake abstracts of the books and records

kept by the Company pursuant to this Agreement:

(v) to ensure compliance by the Company with all applicable

d vith ite obligations

fone «

laws and

"hereunder:
(vi) to execute any works which the Chief Inspector of Mines ||
may be entitled to execute in accordance with the |

provisions of the Mining Lava and Regulations or of
5 |

this Agreement.
‘The Company shall make reasonable arrangements to facilitate

except with the written

1 such information to third parti

nt of the Company which consent sonably

11 not be unr

Com eparing and publishing general

ny for the purpose of

(>

(ce)

fe)

21. ROYALTIES:
| (a)

(4d) The Company shall also pay royalties on all timber felled by
the Company in accordance with existing legislation.
2. LATE PAYMENTS:

20. RENTALS:
(a) The Company shall pay rent to

“the Government” at the rate

Per annud(500:0) ,.,,. mr square

of cis 9}
kilometre).
b) The

ald rent shall be paid half yearly in advance on or
before the firat day of January and on or before the first
day of July in each year.

In the event of a surrender of any part of the Hining Area

Purauant to paragraph 25 hereof, no rental payments shall be
refunded in whole or in part in r

peot of nny area no
surrendered for which yearly rental has been paid in advance

nor hall rental payments be refunded in the event of
termination.

The Company shall pay to royalty prescribed

“the Covernaant™

by legislation. .
) The Company shall pay royalties to “the government” each
Quarter through the Commissioner of Internal Revenue based

on the production for that quarter, within 30 days from the

end of the quarter. Any necessary adjustments ah
ennually within 60 days of the end of

except that any over-;

payment of royalties shal) not be

refunded by “the Government” but shall be oredited against

royalties due and payable in the next quarter. f

In the event of a dispute with respect to the amount of
royalties payable hereunder the Company shall firet make
payment of the lower of the disputed amounts and shall Ray
any further royalty which shall be found to be payable -
forthwith upon the amount being agreed upon or determined by
arbitration in accordance with paragraph $5 hereof. Such
further royalty shall carry interest at the ruling prine
rate in Chane at the tine of the award or agr

nt from the
date on which such amount wee originally payable

Anything herein to the contrary notwithetanding, the Company

shall pay es penalty for any Late payment to “the
Government” of any

jounts due hereunder, an additions]

emount calculated at the Bank of Ghana re-discount raze for

every thirty-day period or part thereof for the period of

the delay in paying the amounte that {

to say the period
between the actual payment date and the date on which each

such payment should have been nade.

svernsent
vite et phejudioe FI.AD
wither

pay be entitigds Py
ae

writing, enter int
dietrain and sell &

all or any of the
plant and equipment,
Company which, sha}l be
obtained from the gale

all of the arrearg.of ©

costs and expenses inci

and deliver up the sury

AXATION:

he

Company shall pay tax i

OREIGN EXCHANGE:

hl

foreign exchange tranes

pave of Chana.

JRRENDER’

a)

The Company may surren
by giving not less ths
Secretary” all ite ris

of the Mining Area not
the said Ar The Cc
the Mining Area by giv

notice to “the Secrets
all obligations in re
Mining Ars
accrued prior to the
The Company shall les

so surren

surrendered and every
condition, provided,
such obligations for

has not undertaken an

by the operations of
with the provisions ¢

shall take all reasor
mining practices to °
Mining Area surrende:
regard to the ecolos
environmental protec
fale to do so, “the
everything thereon ®

expense of the Compa
(a) and (0) of Paras

nment™ at the rate

++ Par aquare

in advance on or

F before the first

of the Mining Area
a1 payments shall be
f any area no

reen paid in advance

the event of

Foyalty prescribed
overnment™ each
nal Revenue based
9 20 days from the
sents ehall be made

1 Financial Year,

shall not be
credited ageinst |
ter.

the amount of
all firet make
te and shall pay

© be payable

foiten -*
7 are pvgat the Company shall fail to make paynent to “the
* governsent
ererue ptajudion to any other Tiahte and comedians te whioh

+ of any amount due hereunder, “the Government”

WL ney be entitled, may, after giving 20 days notice in

uriting, enter Into and upon the Mining Area and seize and
gieteain and sell as landlords say do for rent in arrears,

i gil of any of the stocks of gold produced therefrom, and the
t plant and equipment, materials and supplies belonging to the
Company which shall be thereon and out of the sonles

ay retain and pay

obtained from the sale of such distri

all of the arrears of any amounts due hereunder and the

and sale

costs and expenses incidental to any such distri
and deliver up the surplus (if any) to the Company-

q)- TAXATION:

e Company shall pay tax in accordance with the laws of Ghans
ae :

ALL foreign exchange transactions shall be in accordance with the

laws of Ghana... . ain %

vo-lemnoss:

(a) Tre Company and from time to time,

y surrender at any tim

by giving not 1 than three months’ notice to “the

Secretary” all its righta hereunder in respect of any part

in the aggregate than 20% of

£ the Mining Area not larger

the aaid Area, The Company may surrender « larger part of

the Mining Area by giving not less than twelve months’

notice to “the Secretary”. The Company shall be relieved of

all obligations in, rpapect of the part or parts of the

Hining Area ao surrendered except those obligations which

fn or determined by
S hereof. Such

* ruling prime
‘ereement from the
syable.

\ timber felled by
ttalatjon.

te

‘Ngoount, cage.tor
+ $he pertog of
sax the period
* per which each

accrued prior to the effective dete of surrender.

‘The Company shall leave the part of the Mining Ar

{ surrendered and everything thereon in a good and safe
condition, provided, however that the Company shall have no
surrendered on which the Company

auch obligations for ar
has not undertaken any works or which have not been affected
by the operations of the Company, In addition te complying
with the provisions of paragraph 29 hereof, the Company
shall take all ri accordance with good
mining practices to leave the surface of such part of the
ble condition having

nable mgesures, in

Mining Area surrendered in good and u
regard to the ecology, drain:
environmental protection. In the event that the Company
falle to do so, “the Seoretary” shall
everything thereon safe and in good, usable condition at the
expense of the Company. The pr:
(a) and (0) of Paragraph 28 he

+ reclamation asd

jake such part and

‘apha

fetone of aub-para

{ shall apply.

—— eee

| Over O95 part surrendered such waylea

(ec) The Company shell, on such ter jernnant

Ho nAYbe anreed upon between the Govern
entitléd to such wayleaves, «
A “ms
through er acro:

and conditions rr the Gov
s o at porsu:

“the +

nt and the Compan}

ents or other r
pani fying the

the surrendered part or parts any norice ®

fp OC necessary for its operations and such vayleaves shal Ture and perait the Company

* wot form part or be included in the calculation of the f such notice,"
| g mount the retained part.

(d) "The Government” may require that there be reserved

cee onthe ©
y specify in sith

tanbes.
f the Company shall fail"'to rr
) and (11) of aub-pe

+ easements or other ri

ae shall in its opinion be necessary or convenient forWiguses (4

thin the stated period, or ®
(iv) of the aid aud

the benefit of any party to whom “the Government” aay
g subsequently grant «Cold Prospecting Licence or Oold 44) and
4] rey Lease.

26. EXTEN.

att may by notice to ”

provided that if t

net less th

x months before expiration dtnere hee been any
thie Agreement applies to “the Secretary” for an extension clene conditions hereof (inclue
tera hereof and if the Company shall not be in default at thlcalculation of payments by t?
time in the performance of any of its obligations hereunder,{nereunder), and the Company
id refer the dimpute

Company shall be entitled to an extension of the Agreement ujafor

5 eof and, the
such terms and conditions as the parties may then agree. {paragraph 3$ hereof and, t

27. COMPANY*S RIGHT TO TERMINATE AOREEMENT ° claim thereunder, “the Gover
The Company may, if in ite opinion the Hine can no ton befAgreenent except as the same
economically worked, terminate thi Kyreement by giving not Jof the arbitration avard.

¥ loothan nine (9) months’ notice to ™thWbd;

termination shall be without prejudice to any obligation or } shall impair any of its righ

1
liability incurred by the Company hereunder prior to the be a waiver of any event spe

nment’ Such No delay or omission or cour

effective date of such termination. ~~ this Paragraph or an scquitr
[¥*- coverimmer’s RIGHT To-TERMINATE AGREEMENT: Upon teraination of thie AK
(a) "The Government” may, subject to the provisidne of this| right of the Company hereun:
As Paragraph,’ terminate this Agreement if any of the foll cifically provided herew
events shell ovcur:- . T without prejudice to any ob
(1) The Company shall fail'to make any of the payments ‘ incurred under this Agreeme
described in thie Agreement on the payment date; | termination and to such rif

(44) The Company shall contravene or fail to comply with! under law.
K AY other conditions of this Agre i

(144) The Company shell become insolvent or bankrupt or effUpon the termination or @xt
, : te of the Cor

ent; or wa ®

into any agre:

vable ai

nt OF Composition with its creditors 1

x Or take advantage of any law for the benefit of debtorg °ther appurtenances, pits,
x OF £0 inte liquidation, whether compulsory or voluntarg >®Come the property of “th:
except for the purpo of reconstruction or *ffective date of the ters

ALL materials, suppliow, ©
the Company in the Mining
for tax shall be

amalgamation; 0

(iv) The Company makes a written statement to “the

purpose
“ithout charge on the affe

. Government~ on any material

thie Agre

tter in connection wi!

t which the Company knows is false or

**Pi ration. Spee
makes reckleacgly without due regard as to whether !! fens. “Amy bed prey

ory 18
was true or fale: Sted (fer ‘tex veers?

Modifet MamswAlly. Orwgind Covrenfy ws
Stora.

ML within eixty de

wk bey

“ereination or expiration

nt decides there

terms and conditions ay
t to claus

vernment and the Company suan!
: at purew
»@ ment. nie ner
inte or other rtahy, trate © raphe “the Government” shott ive the
endered part or parts a ‘eding suorper® emer e
elec 8a Pree wee aparnezinn om partieutar esate
uch wayleaves shai, presre?” it perait the canpany: twicened< the SERS within
n the a oe
ndtoulatien et: Gace tive tna of such notice, of such longer pertod ae the
ee sonths . cing reanenn oo
ee tery 087 apacter 16 such: nating aw being |
gsecretet!
fied in x

ait fail to remedy Sny event spect
« Parner

) of aub-paraxrap

he company 3h
(¢ ‘aes ho (ny of thi

necessary or convenient
om “the Gi INE]: aeae. Pine aa Ba
bina: Ta the axated pertods OF aa event. spadtried Tnielallter
within . H
) of the said sub-paragraph shall occur the \
terminate thin

Prospeating Licance:
ance er Oo
fold meaiyy and UY

“the Com! any”

by notice to

overnaent” 887
rene: pS that if the Company disput
ix monthe before expiration onere has deem ANY contravention or failure to comply ¥
sesstaty, foreen Sho emae “ : conditions hereol Cincluding any diapute ne te the
shall not be in default at th Ber of payments by the Company to the Governaen
: and the Company shall within such peclod A!

of Ute obligations! Rereundar) ‘versunie®)©
ta refer the d in nenordant

f and, thereafters

fapute to arbitration
dilixent

extension of the Agreoment upsfore

SSBAEFL SA SEY” Shen ANE SE paragraph 35 hereo
iREEM ; ;
— claim thereunder, “the Govarnsent” shall not taralnate this

onafstant with the teres

ten the Mine ©
vitwe ean ie Vanewe Wa: agreement exmepeen Cvacemmecsar Pe *

ation award.
“the Gove

hie
thie Agreement by giving not bof the arbitT
the Government”. Such (aye delay or omisaton or cou

shall impai

rse of dealing by

pany of its rights hereunder oF be: constr:

sidloered ung cbligaStoni 9
ritmeaandersptten to the ibe acvatger snd 007 <teneB PENT aot
caph or an acquit

ied

Pores. ence therein.

ion .
AGREEMENT _? (e)oren tersinntton of Whit hareenent by “the covernnent
sot to the provisidns of this ! right of the Compeny neisiinder shell soaapttanse int Uh
Agreement if any of the follow) specifically provided hereunder) but subject nevertheless and
‘. without prejudice to 8ny rieacioncon 1isbiztey: laroced! SF
tnourred under this Agreenent prior to the affective date of
may have

1'to make any of the paynente
o such rights ss “the Governaent™

termination end t1

ent on the payment date;

stravene or fail to comply withi under lew~

hfe att or 4: au: X
néolvent or bankrupt or
¢ compdaition with its creditor
y Tad"for’ te benefit of debtor

f this Agreement

he Mining Ares ®

ment

upon the termination oF expiration ©

seta of the Company tn ©
d boreholes #h

trenches =n
without char:

immovable a!

other appurtenances, Pity
“the Government”

tion or expiration.
weabie

vecome the property of
fe of the termine
vehicles and ether #0

effective
ALL materials, suppline
¢ Hining Arca ol

shall become the prope:
& of tersination

the Company in th hich are fu
for tax purposes
on the affective dat
y which fa not then fu

stWeilal matter in connection wi
the Company knows is false or
to whether if

without chai
expiration. Any such propert

sat due’ regard
shall be offered for

depreciated for tax purpo:
lxty days froasthe effactive dat

+ Governaent within s

davainationcor expiration st the depreciated cost:

X. Modes maw)

es whether 1

ly prosecute
|

(a) of

Ly deprectated

ety of the Government

ith

t

.
with

its

rament™

k

nd all
att
ce on the

nnnetn ot

or
Vy
ale to the

eof nach

i

Racers of

(e)

(a)

(eo

hes

(ts)

days, the Company may sell, remove or otherwise dispose,
a11 auch property during « period of one hundred and @)
All such prope,

not sold, removed or otherwise disposed of shall becope

daya after. the expiration of auch offer.

property of “the Government” without charg.

Notwithstanding the foregoing, the Secretary, may by no’
te the Company require the removal or destruction of any,
Assets of the Company in the Mining Area and if the Co!
does not remove or destroy such assets within a period of
thirty days from the date of the Secretary's notice to t
effect, the Secretary shall cause such removal or

)
destruction at the expen:

of the Company.

The Company shall take a}) reasonable measures to ensure

that all of the assets to be offered for sale Up “the
Government” or transferred to “the Government” in accorda;

with this Paragraph shall be maintained in substantially

same condition in which thay were at the date of the
termination or the date on which the Company roamonably &
that auch termination would ocoprand any auch aserte sha
not be disposed of, dismantled. ax destroyed except as
specifically provided for in ag ragraph. nr

Upon the termination or expiratipp of this Agreement, the

d

Company shall leave the Mining.Area and everything thereo
in & £00 condition, having ragard to the eoclbsy,

conservation, reclamation, environmental protection,

drainage and safety provided however that the Company sha:
have no bli.
not undertak,
the Company's operatio:
Chief Inspector of Mines otherwise directs, “the Company’
sball, in socordance with good mining practice

fence and make safe a1] holes and excavations to the
Feasonable satisfaction of the Chief Inspector of Mines...
addition the Company shall take all r

leave the surface of the Mining Area in usable conditii

to restore all structures thereon not the property of th¢
Company to their original condition. In the event that

Company fails to do so, “the Secretary” shall restore and

@ the Mining Area and everything there safe at the rs
expense of the Company. ?
The Company shall have the right to enter upon the Mining

Area for t subject to the rights of

afor

id purpo
surface owners or others, for a period of six months frof!

¢ of the termination or such longer peti
y decide i :

the effective

as the Secretary

Syrags bse pa

‘A121 obligations on the, pe
apyoof the conditiapa:
+ paynen .
during. the. period, befor
from fulfilling suck hl)
all. reasonable. prenaytder
alternative mesaures witt
non-compliance und of o r
hereunder., “The, Companrtg!
remove such. caunes, pf, the
conditions herepf. mith th
Yor the purpose, afthie. p
overnment peatra{nta: not
the Company with the con:

strikes, insurrection, r

other adverse weather co

the Company could not re
control, but shall not +
to observe good mining p
Company or any of ite er
The Company shall notify
hours of any event of fc
fulfil the conditions hr
endanger the natural rer
the Government of the r:
within forty-elght hour
in addition to the requ
The terms of this Agree
of time equal to the pe
Company was affected by
lay and (b) of this aut
be sareed by the partic

Company shall.not aa

or make a donation, #3

© Company shall make it.

Ployee, other than a citi:
tivity and shall not make

the Company” nor ®

*F claim or suggest, wh

7 Pinion vith respect te

Tatement to this effect sh

Prospectus notioe, oirc
der dooument issued by

ae

During the term of this Agr:

33. CO-OPERATION OF THE PARTIES:
Each of the parties hereto undertake that it will from time to

+ time do all auch acts and make, enter into, execute, acknowledg:
and deliver at the request of the ather party, auch auppiom
or additional inatrumenta; documenta, agrermanta, conannta or
otherwise as may be reasonably’ required for the purpose of
implementing or assuring the rights and oblixations of the othe
party under this Agreement.

34. NOTICE:

Any application, notice, consent, approval, direction.

instruction or waiver hereunder shall be in writing and wha}l

od by hand or by registered mail. Delivery by hand shall b

deemed to be effective at auch time aa it would In the ordinary

of registered mail be-delivered to the addrenaee.

cour
35. ARBITRATION AND S$BTTLEMENT OF DISPUTES:
+r

(a) Any dispute or differences between the parties arising outye

of or in connection with this Agreement or any agreed 5
either party shall unless the parties agreed to submit to F | e

|

variation thereof or in respect of the interpretation or

enforcement of the provialons of thin document oy any aure

variation or as to the rights, duties or liabilities of

any procedures available in Ghana Tor the anttlement of av q
dispute be subsitted at the instehoe of any party to the 0
Jurisdiction of the InternationalCentre for the Setttemen ‘
of Investment Disputes for aettlowent by ‘rachnollintion ar, ——
arbitration pursuant to’ the Convention on the Settlement o
and Nationals of other

Investment Disputes between Stat

States.

(b) The Parties acknowledge and agree that this Agreement wa
made on the basis of the laws and conditions prevailing at’
the date of effective conclusion of the negotiation of thi

Agreement and accordingly if thereafter, new laws and
conditions come into existence which unfairly affect the
interest of either party to this Agreement then the party é
unfairly affected shall be entitled to request a 4
re-negotiation and the parties shall thereupon
re-negotiate. The parties hereby undertake and covenant
with each other to make every effort to agree, co-operate,
negotiate and to take such action as may be necessary to

remove the causes of unfairness or disputes.

(a) This Agreement shall not be fanable in whole or in part

by the Company without the consent of “the Government”.

(b) “The Government” may impose auch conditions precedent to t

diving of such consent as it may deem appropriate in the

Ciroumstances. Wo ianment, however, may relieve the

Company of {te obligations under this Agreement except to

the extent that such obligstions are actually ssaumed by
if SECRETARY
Ausianee.

I, FRED OHENE-KENA of

the 2

ACCRA

write.

SWORN at Accra, this 2”
frpcucrt

Hundred and Eight-Eight (1988)

day of

One Thousand Nine

QATH OF PROOF

make oath and say that on
day of Fepaugty 1988
RICHARD KWAME PEPRAK duly execute the Inetrument now provtuced to ac
and marked “A“ and that the said RICHARD KWAME PEPRAH can read and

T wan present and xaw

DEPONENT

CERTIFICATE OF PROOF

on the 2 aay of FPAUAEN
in the AFTERNEN

Oath of the within-named FRED OIENE-KENA
y the within-named RICHARD KWAME PEPRAH
jovernment” of the Republic of Chane the”

this Instrument was

see

19s at. 2:00

roved before me by the

o'pléck

lo huve been duly exucuted

for and ‘on’ behalf of “the

REGISTRAR OF LANDS

This fe the Is

we ents 2 ary of fetautm

evorn befo

erument marked 'A' Referred to in the Oath of FRED ONENE-KENA

LE

During the term of this Agreement, no wi ae Merwe preal

stock of the Company may be transferred without the prior
consent in writing of “the Government” unless such «

ult in a change or he '

transfer will not
Company. ‘i
NGS ‘
headings given to paragraphs in th

Agreement wre fe

venience only and shall not affect the const ructi

ent.

lerpretation of this Agre

ent shall be governed and construed in accordance with .

|

Lave for the time being in force in Ghana. i
THE SCHEDULE ABOVE REFERRED TO |
that area generally bounded by National Grid Co-urdinalen i
1 214500, 514000, No.2, 212250, $19$00 No.3. 211100, $30500 !
4. 215250, 521750 No.5. 221810, 533850 No.6 Z2250H¥0, 535600 i!
i

i

7 231220, 521840 on topographical one inch to one mile xhertx HI
and 20 which parcel of land is more particularly delineated on H

plan annexed hereto for the purpowe of identification wad mut

|iaitation |
HH

| |
JESS WHEREOF the party of the first part has hereunto set his

4 eal the party of the ascond part has hereunto caveed ite i| i

teal to be affixed the day and year first above written | |
; < {| \

SEALED AND DELIVERED by ¥
KWAME PEPRAH, Secretacy responaible
2 and Natural Resources, for and on

of the Government of Chana who by his

on warrants to the ather party that he .

authorised and empowered to enter into

O.eveie > LENA”
Pas, Alte.

SEAL OF TERERERIE GcLofieios
was hereto cities
F DIRECTOR i

hie Agreement except to

re'actually assumed by tht:

YNVYHO
LuNOS anaYudNs
AHL JO YOLIDMOS

moo

asoay «Sup

|

|
agama sane SER EYD inet
gras Mc. Gue

Recirer vf Lande

Ret Voce + Cainet THAT i MY OPINION THIS
Paeress 1 CHARGEACLE WITH A OUTY OF

Tasase 30 OF THE STAM

BEING THE DUPLICATE TO DOCUMENT NO

TRas

CALIKTT SoIaTACI0D 2I3NIeIL
any
Yevio Jo DITGIETY THE 4o LEBEL.

————

is
FA
ES
it
iy
Q
!
ul
BS
cept auch offer within aig,

move or otherwise dispoae |
|

fod of one hundrad as

ety
veh offer. All such Prope,
dieposed of shall become ,,
ithout charge.

the Secretary, may by noti,
oval or destruction of any
ining Area and if the Compa
a assets within @ period of
ne Secretary's notice to th.
ae such removal or

the Company,

yonable w

sures to ensure

fered for e tp “the

“the Government” in accorda:
tintained in substantially
ire at the date of the

h the Company ronmonably ku|
our and any such asneta ahal
or destroyed except a

siw Paragraph.

ion of this Agreement. the
Area and everything thereon
ard to thn noolbey,

ronmental protect

wever that the Company shal
f arene where the Company. ty
h have not been affected by
his connection unless the

ise directs, “the Company”
aining practic

F111 up or
nd excavations to the a.
Chief Inspector of Mines.
all reasonable measures to
+ Area in usable condition ai
son not the-property of the

‘tion. In the event that th
seretary” shall restore and

ching there safe at the

er upon the Wie
+ Subject to the righte of

t to

pariod of aix months from

vation or such longer period

\

all obligations),
¢ the conditions hereof (except the obligation to sake
eer 0 si

a the part of the Company to comply with

t6f uo tet due to the Governsent) shall be suspented
yaent of mon
* ing the period th® Company ia prevented by force majeure
due

ch obli

froa fulfilling au’ tions, the Company having taken

care and reasonable

ution

with the objective of avoiding such
alternative measures.”

a

ell reasonable pre:

non-coapliance and of ZAFFYine out its obligations
Tghall take wil reasonable «tepx to

hereunder. Tha Compuny Stat! take alt bt p
remove such causes of the imability to fulfil the teras and
conditions heraof with the "ininue of delay.
) Por the purpose of thie parafFePhs force majoure includes
government restrainta not aritins from the non-compliance by
the Company with the conditions herein, acts of God, war,
strikes, ineursection, riots, #Fthauakes, storm, flood or
other adverse weather condition® OF sny other event. which

the Company could not reasonap!” be expected to prevent or

any avent.caused by w Failure

control, but shall not inclu
2 or by the neaiigence of the

to observe good mining practi
qt OF contractors.

Company or any of ite employe

n forty-cieht

Becrelary™ with

} The Company shall notify the
affecting ite ability to

jew

hours of any event of force ma’

fulfil the conditions hereof oF Of any events which may

of Chana and afatiarty ott

endanger the natural resource®

zion ef nor

ditions
the Government of the restora i epnatt

eof. This provision shall be

within forty-elght hours ther

ta of the Mining Regulations

in addition to the require:
hall be extended for a period

4) The terms of this Agreement “

of tine equal to the period OF Periods during which ‘the
Company vas affected by condttions set. forth in paragraph
(a) and (b) of thie sub-pargff@Ph oF for such period as may

be agreed by the parti

@ Company shell not engage dn political activity of any kind in
‘une or make a donation, gift OF €Fant to any political party.
a Company shall make it a coMdition of employsent that no
other than a citizen 9f Shana shall engage in political

ployee
tivity and shall.not make dondgions, Sifts or grants to any

° In the event 2f 87 quch employer acting Ip

Litical party,
aregard to this condition, #* *hell be dientased forthwith.,
EIc. é

“the Company” nor any S¢fi tiated Company ahall im any

t, whether expressly or by implication that
‘the Governaent” or any acy or official thi of, hi ed
pect t? fold in the Mining Ar.

eee * all not be included in or endorsed on

clate or sug

expr

ada

y opinion with

t to this eff

2, circular, advertisement, press release or

rospectus notic

lailar document *##ued by the Company or any Affiliated Company

, of raising new capital,

?

